UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2281


NORMAN E. MINOR,

                Plaintiff - Appellant,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cv-01061-RWT)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman E. Minor, Appellant Pro Se.    Gerard J. Stief, Associate
General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman       E.    Minor   appeals   the   district    court’s      order

granting summary judgment to the Washington Metropolitan Area

Transit Authority on Minor’s claim that his termination violated

the   terms     of   a    collective      bargaining     agreement.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         Minor

v. Wash. Metro. Area Transit Auth., No. 8:12-cv-01061-RWT (D.

Md. July 16, 2013); see Foy v. Giant Food Inc., 298 F.3d 284,

287, 291 (4th Cir. 2002).               We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions      are       adequately   presented    in   the   materials

before   this    court        and   argument   would   not   aid   the   decisional

process.

                                                                           AFFIRMED




                                           2